Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 8 was canceled.
Claims 1-7 and 9-20 are pending.
Claims 12-20 were withdrawn from further consideration.
Claims 1-7 and 9-11 are under consideration. 


Withdrawn Rejections
Objection of Claim(s) 3 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1, 5 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0366991 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1, 5, 7, 8 and 11 under 35 U.S.C. 102(a)(2) as being anticipated by US2020/0405640 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection.  


Maintained / New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of a liposomal nanoparticle composition comprising: (a) at least two antigen binding moiety; and (b) a T cell moiety; wherein the antigen binding moiety and the T cell moiety are conjugated to the surface of a nanoparticle and wherein the antigen binding moiety specifically binds to an antigen on a cancer cell and the T cell moiety specifically binds to a T cells.
The instant specification disclosed BCMA/CS1/CD38/CD3 nanoMuTE (page 39, paragraph 122, Figure 3A).  However, only a single species liposomal nanoparticle comprising at least two antigen binding moieties disclosed by instant specification does not teach the broadly claimed genus as claimed in instant claims. The instant claims encompass numerous species nanoparticles comprising at least two antigen binding moieties binding to any antigen on a cancer cell and the T-cell moiety binding to a T-cell. Only a single species of nanoparticle cannot be considered as a representative number of species falling within the scope of genus broadly claimed by instant claims.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  Instant claims 5-6 recite antibodies, but do not specify specific sequences for all 6 CDRs required for the specific binding to antigen.
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only functional properties defined by instant claims (e.g., specific binding to CD38, BCMA, or CS1 without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to CD38, BCMA, or CS1 by the disclosure of only functional properties of antibodies as the instant claim broadly claimed.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
Applicant argued in the reply filed on 28 February 2022, “When a disclosure describes a claimed invention in a manner that permits one skilled in the art to reasonably conclude that the inventor possessed the claimed invention the written description requirement is satisfied. This possession may be shown in any number of ways and an Applicant need not describe every claim feature exactly because there is no in haec verba requirement. Rather, to satisfy the written description requirement, all that is required is “reasonable clarity.” Also, an adequate description may be made in any way through express, implicit, or even inherent disclosures in the application, including words, structures, figures, diagrams, and/or formulae. Written description must be determined on a case-by-case basis depending on the application at hand.
Applicant would like to respectfully draw the Office’s attention to paragraphs [0048]-[0053] of the present specification which defines the term “antigen binding moiety” and discusses techniques for engineering the same to “specifically bind” a target tumor/cancer antigen. Moreover, the present specification at paragraphs [0054]- [0060] teaches a variety of exemplary embodiments related to target antigens. Thus, for at least the above reasons discussed above, namely the express written description of the claimed subject matter found in the original specification, it is believed the written description requirement under 35 U.S.C. §112(a) is satisfied” 
Applicant's arguments have been fully considered but they are not persuasive.
The instant specification disclosed BCMA/CD3 nanoBiTE, CS1/CD3 nanoBiTE, CD38/CD3 nanoBiTE, CD33/CD3 nanoBiTE (Figure 8B), CD20/CD3 nanoBiTE (Figure 8C), and EpCAM/CD3 nanoBiTE (Figure 8D).  However, these species nanoBiTEs are not even encompassed by instant claims which require “at least two antigen binding moieties.  Therefore, only species disclosed by instant specification which can be encompassed by instant claims is BCMA/CS1/CD38/CD3 nanoMuTE (page 39, paragraph 122, Figure 3A). Therefore, while instant specification shows that the inventors are in possession of the species nanoparticle BCMA/CS1/CD38/CD3 nanoMuTE, the instant specification does not show that the inventors are in possession of the claimed genus encompassing numerous species as broadly claimed in instant claims.  
Furthermore, Applicant intended to draw the Office’s attention to paragraphs [0048]-[0053] of the present specification which defines the term “antigen binding moiety” and discusses techniques for engineering the same to “specifically bind” a target tumor/cancer antigen.  Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0405640 (hereinafter US640) in view of US2019/0030073 (hereinafter US073) and US2018/0230214 (hereinafter US214).
Regarding claims 1, 5, and 7, US640 teaches a bispecific exosome nanoparticle for novel cancer immunotherapy (paragraph 032, Figures 1-5). US640 teaches that a bispecific antibody was fused with exosomal membrane protein for surface display (paragraph 024).  US640 teaches anti-HER2/anti-CD3 bispecific exosomes (paragraph 041).  US640 teaches exosome anti-HER2 fusion protein and exosome anti-CD3 fusion protein in order to target cancer cell and in order to redirect T-cell toward cancer cell, respectively (Figure 5).  US640 teaches extracellular nanoparticle vesicles that redirect immune effector cells towards cancer cells for killing (abstract; Figure 4A).  US640 teaches that the engineered vesicle displays an antigen binding domain for the cancer cell and an antigen binding domain specific for the immune cell (paragraph 015).  US640 teaches that the bispecific exosomes can be used to target both the cancer cell and immune cells (paragraph 251).  
Regarding claim 11, US640 teaches a composition comprising an isolated engineered extracellular vesicle of claim 1 and a carrier (claim 27). 
However, US640 does not teach nanoparticle comprising at least two antigen binding moieties targeting BCMA, CD38 and CS1.
Regarding claims 2-4 and 6, US073 teaches CAR T cells that are enriched in CD8+ cells (abstract).  US073 teaches that in some embodiments, the CD8+ cells express two or more CARs that each bind different B cell malignancy-associated antigens (paragraph 056).  US073 teaches that in some embodiments, the CD8+ cells express two CARs, of which one binds BCMA and the other binds a B cell malignancy-associated antigen that is not BCMA, e.g., CS1 and/or CD38 (paragraph 056).
In addition, US214 teaches a rational to use antigen binding moieties targeting BCMA, CS1 and CD38. US214 teaches that previous studies have shown encouraging preclinical results using CARs directed against BCMA, CS-1, and CD38 for adoptive T-cell therapy of multiple myeloma (paragraph 374). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US640, US073 and US214 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace anti-HER2 antigen binding moiety of anti-HER2/anti-CD3 bispecific exosomes of US640 with anti-BCMA, anti-CD38 and anti-CS1 antigen binding moieties. Since US073 teaches the CD8+ cells express two or more CARs that target BCMA, CS1 and CD38, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention that utilizing multiple targets of BCMA, CS1 and CD38 like CAR T-cell taught by US073 would be advantageous.  In addition, US214 teaches a rational to use antigen binding moieties targeting all three of BCMA, CS1 and CD38 for adoptive T-cell therapy of multiple myeloma.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0405640 (hereinafter US640), US2019/0030073 (hereinafter US073) and US2018/0230214 (hereinafter US214) as applied to claims 1-7 and 11 above, and further in view of US2018/0117173 (hereinafter US173).
Regarding Claims 1-7 and 11, teachings of US640, US073 and US214 were discussed above.
However, US640, US073 and US214 do not teach that the liposomal nanoparticle is avidin-conjugated and that the antigen binding moiety and T-cell moiety are biotinylated.
Regarding claims 9-10, US173 teaches that a biotin conjugated antibody may be bound to a particle (e.g., liposome) containing a streptavidin (paragraph 188).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US640, US073, US214 and US173 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use indirect conjugation method of biotin-avidin system taught by US173 in order to conjugate biotinylated antibodies to avidin-conjugated liposomal nanoparticle. It would be obvious to one of ordinary skill in the art that using biotin-avidin system would be advantageous because it is possible to conjugate any biotinylated antibody to avidin-conjugated liposome. Therefore it will take less time to generate new nanoparticle targeting different types of cancer cells by conjugating different antibodies to the avidin-conjugated liposome module.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the response filed on 28 February 2022, Applicant argued, “As an initial matter, ‘640, ‘073 and ‘214, alone or in combination fail to teach or suggest a nanoparticle composition as presently claimed, namely, a nanoparticle having at least three distinct targeting moieties (i.e., at least two antigen binding moieties which target two distinct antigens expressed by the same tumor/cancer cell and one which targets T cells). As a result, the combination of cited art cannot be said to teach all the claim limitations as none of the art references teaches or suggest the ability to target 3 or more antigens with the same nanoparticle” (Applicant’s response, page 8).
Applicant's arguments have been fully considered but they are not persuasive.  As discussed above, US640 teaches anti-HER2/anti-CD3 bispecific exosomes (paragraph 041).  Therefore, the difference between US640 and instant invention is that instant invention targets at least two antigens on tumor cells.  Here, as discussed above, US073 teaches the deficiency of US640 to make instant invention.  US073 teaches that in some embodiments, the CD8+ cells express two CARs (paragraph 056).  One of ordinary skill in the art would recognize that anti-HER2 CAR-T-cell and anti-HER2/anti-CD3 bispecific exosomes have same function (i.e. redirecting T-cell to tumor cell by targeting HER2 antigen on the tumor cell).  Since US073 teaches CAR-T-cell targeting two different antigens on tumor cell, one of ordinary skill in the art would be motivated to make trispecific exosome targeting two different antigens on the tumor cell.  Furthermore, US640 expresses teaches that “[0006] In one aspect, the one or more antigen binding domains are selected from the group of: an antibody, a multi-specific antibody, a monoclonal antibody, an scFv antibody fragment, a single domain antibody, a heavy chain variable domain (VH), a light chain variable domain (VL), a bispecific antibody, or a bispecific antibody fragment, a multi-specific antibody fragment, Fab, F(ab)′2, Fab′, and Fv. antibody fragment, or an equivalent of each thereof. Non-limiting examples of antibodies and fragments and derivatives thereof are of the group of antibodies: anti-HER2; anti-HER3; anti-EGFR; anti-CD3; anti-CD16; anti-CD4; anti-CD8; anti-CD11a; anti-CD19; anti-CD20; anti-CD25; anti-CD33; anti-CD40; anti-CD40L; anti-CD70; anti-CD123; anti-EpCAM; anti-CLL-1; anti-CTLA-4; anti-PD-1; anti-PD-L1; anti-OX40; anti-GITR; anti-ICOS; anti-B7-H3; anti-B7-H4; anti-LAG3; anti-TIM3; anti-PSMA; anti-factor IXa; anti-factor X; and anti-folate receptor, fragments or derivatives thereof”, so it is clear they contemplate having multispecific antibodies that target more than two antigens as they contemplate bispecific antibodies separately.
Applicant further argued, “Moreover, that none of the cited art provides a reasonable expectation in achieving the ability to not only target three or more distinct antigens using a nanoparticle composition but also the ability to redirect a T cell to a cancer cell using the same. Applicant would like to drawn the Office’s attention to paragraphs [00121]- [00122] and [00129] of the original specification which shows targeting multiple antigens at the same time (NanoMuTE’s) produces a better response than targeting cancer one antigen at a time. As a result, the present disclosure provides unexpected and improved results over the cited art. Thus, for at least the reasons above, the amended claims are non-obvious of the cited references” (Applicant’s response, page 8).
However, it was already known in the art that targeting multiple antigens at the same time (NanoMuTE’s) produces a better response than targeting cancer one antigen at a time.  For example, Runcie et al (Molecular Medicine (2018) 24:50; PTO-892) teaches “The new constructs of polyspecific antibodies also allow enhanced binding to target and in preclinical models have significantly enhanced anticancer activity compared to monoclonal antibodies” (page 13, left column, second paragraph). Runcie et al teaches “The introduction of monoclonal antibodies such as rituximab revolutionized cancer therapy and have given way to the creation of bispecific and trispecific antibodies which work with more precision and efficacy than their predecessors.  The one currently approved bispecific antibody therapy, blinatumomab and catumaxomab, have shown improved survival rates and quality of life for subsets of cancer patients (page 13, Conclusions).  Runcie et al further teaches “Engineered polyspecific antibodies will likely play a major role in oncotherapeutics as cancer research continues to climb to new heights” (page 13, Conclusions).  Therefore, after reading all the cited references, one of ordinary skill in the art would be motivated to modify anti-HER2/anti-CD3 bispecific exosome of US640 to target at least two antigens on the tumor cells with a reasonable expectation of success in producing the claimed invention.
Furthermore, one of ordinary skill in the art would be able to envision that replacing anti-HER2/anti-CD3 bispecific antibody of US640 with trispecific antibody taught by Runcie et al (Figure 3) would create a liposomal nanoparticle encompassed by instant claim 1.  However, instant specification doesn’t establish that this nanoparticle comprising trispecific antibody has unexpected results compared to the trispecific antibody alone.  Therefore, the amended claims are also obvious over the recited references. 

Conclusion
	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643